



Exhibit 10.1




RETIREMENT TRANSITION AND AWARD AGREEMENT
    
This Retirement Transition and Award Agreement (“Agreement”) is entered into by
and between Texas Capital Bancshares, Inc. (“TCBI”), which is the holding
company of Texas Capital Bank, N.A. (“TCB”) (TCBI and TCB collectively, the
“Company”), and Peter Bartholow (“Executive”). The Company and Executive are
referred to herein individually as a “Party” and collectively as the “Parties.”


WHEREAS, Executive has been employed by the Company as Chief Financial Officer
of TCBI and Chief Operating Officer of TCB and TCBI;


WHEREAS, Executive and the Company entered into the Amended and Restated
Executive Employment Agreement dated December 18, 2014 (“Employment Agreement”),
a copy of which is attached hereto as Exhibit A and which, except for the
Surviving Provisions set forth below, shall terminate as of December 31, 2017
(the “Separation Date”);


WHEREAS, Executive and the Company entered into (i) that certain Performance
Award Agreement under the Texas Capital Bancshares, Inc. 2015 Long-Term
Incentive Plan dated March 22, 2017 with respect to 5,862 restricted stock units
(2,931 of which are subject to performance-based vesting and 2,931 of which are
subject to time-based vesting) (the “2017 RSUs”); (ii) that certain Performance
Award Agreement under the Texas Capital Bancshares, Inc. 2015 Long-Term
Incentive Plan dated September 28, 2016 with respect to 11,312 restricted stock
units (5,656 of which are subject to performance-based vesting and 5,656 of
which are subject to time-based vesting) (the “2016 RSUs”); and (iii) that
certain Performance Award Agreement under the Texas Capital Bancshares, Inc.
2015 Long-Term Incentive Plan dated June 1, 2015 with respect to 8,084
restricted stock units (4,042 of which are subject to performance-based vesting
and 4,042 of which are subject to time-based vesting) (collectively,
“Performance Award Agreements,” with all restricted stock units subject to
performance-based vesting collectively referred to herein as “Performance RSUs”
and all restricted stock units subject to time-based vesting collectively
referred to herein as “Time-Based RSUs”);


WHEREAS, Executive believes it is appropriate to transition his position as
Chief Financial Officer of TCBI to his successor effective June 30, 2017,
relinquish his positions as Chief Operating Officer of TCBI and TCB as of the
Separation Date, and to retire from employment with the Company effective as of
the Separation Date;


WHEREAS, the Parties desire to set forth the Executive’s separation benefits and
obligations and to finally, fully and completely resolve all matters arising
from or during Executive’s employment, any benefits, bonuses and compensation
connected with such employment and all other matters that the Parties may have
for any reason; and


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:


1.    End of Executive’s Employment. Executive agrees that during the period
commencing on the Effective Date (defined in Section 18 below) and ending on the
Separation Date, Executive shall assist with the transition of Executive’s
current duties and responsibilities. Executive agrees to voluntarily resign from
his position as Chief Financial Officer of TCBI effective June 30, 2017, and,
effective on the Separation Date, voluntarily resign from his positions as Chief
Operating Officer of TCBI and TCB and as a member





--------------------------------------------------------------------------------





of any board of directors of the Company (or any of its affiliates or
subsidiaries) on which Executive was serving immediately prior to the Separation
Date. Executive’s employment with the Company shall terminate on the Separation
Date. The Company shall continue to employ Executive until the Separation Date,
and his salary and all benefits will remain unchanged until such date. Executive
agrees that his services shall be available to the Company as needed through the
Separation Date and will be subject to the same standards of conduct and
performance applicable to all officers and managers of the Company. All of
Executive’s positions with the Company and its affiliates, including all officer
positions, shall terminate effective as of the Separation Date. Executive shall
execute all documents and take such further steps as may be required to
effectuate such termination(s). Executive shall not perform any work, and shall
not make any representations or execute any documents, or take any other
actions, on behalf of the Company as of the Separation Date. Notwithstanding the
foregoing, Executive agrees to cooperate fully and provide assistance, at the
request of the Company, in the orderly transitioning of Executive’s duties and
responsibilities to such other persons as the Company shall designate and agrees
to thoroughly and diligently perform those duties and actions which are
necessary or appropriate to cause such orderly transition. Executive
acknowledges and agrees that Executive shall receive no additional compensation
for time spent assisting the Company pursuant to this Section 1 other than the
compensation and benefits provided for in this Agreement. Executive agrees that
this Agreement fully supersedes any and all prior agreements relating to
Executive’s employment with the Company, except for the Surviving Provisions.
2.    Consideration.
(a)Prior to the Separation Date, Executive shall continue to receive his base
salary and other benefits in accordance with the terms of the Employment
Agreement, including an annual cash incentive bonus with respect to 2017
(subject to achievement of any established performance metrics applicable to the
named executive officer bonuses for 2017) to be paid at the time bonuses are
paid to the Company’s then named executive officers; provided, however,
Executive shall not continue to be eligible to receive annual equity incentive
grants in 2018 with respect to the fiscal year ending December 31, 2017.
(b)Provided that Executive complies with this Agreement and the Surviving
Provisions and does not revoke this Agreement under Section 18, and executes the
attached Exhibit B on (but not before) the Separation Date or within seven (7)
days following the Separation Date and does not revoke it, in consideration of
Executive’s execution of this Agreement and promises herein, including, without
limitation, the release of claims against the Company, the Company shall pay
Executive the following:
(i)A cash payment equal to (A) eighteen (18) months of Executive’s base salary
as in effect on the Separation Date, plus (B) a cash payment equal to $510,000,
payable in equal semi-monthly installments for a period of eighteen (18) months
(the “Severance Period”) in accordance with the Company’s regular payroll
practices, (collectively, the amounts in clauses (A) and (B) are referred to
herein as the “Cash Severance Payments”), beginning on the first payroll date
coinciding with or next following the date that is sixty (60) days after the
Separation Date, provided that, (1) as required for compliance with Section 409A
of the Code (as described in Section 2(f) below), the first six (6) months of
such payments shall be delayed until the earlier of (x) July 1, 2018 (which is
the first day of the seventh month following the Separation Date); or (y) the
date of Executive’s death following the Separation Date, and after the delay in
(x) or (y), any installments that would have been made during such period shall
be paid to Executive or Executive’s beneficiary in one lump sum on the Company’s
first payroll date that is on or after July 1, 2018 (together with accrued
interest thereon in accordance with Section 2(f)) and (2) the remaining
installments shall be paid in accordance with the Company’s regular payroll
practices beginning with the Company’s first payroll period after July 1, 2018
for the remainder of the Severance Period;





--------------------------------------------------------------------------------





(ii)Continued medical insurance benefits, at the Company’s expense, for the
Severance Period, subject to Executive’s timely election of continuation
coverage under the Company’s group health plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended;
(iii)Continued vesting of the Performance RSUs and any other performance-based
awards granted to Executive prior to the Separation Date pursuant to the Texas
Capital Bancshares, Inc. 2015 Long-Term Incentive Plan, as amended (the “LTIP”)
that remain outstanding as of the Separation Date as if Executive had remained
actively employed during the entire performance period applicable to each such
award, subject to achievement of the applicable performance conditions. The
Company agrees to provide Executive with written notice of the achievement of
applicable performance metrics and targets and the vesting payment calculations
with respect to a specific award at the same time (or as soon as
administratively practicable after) the Company notifies its named executive
officers of such achievement and calculations;
(iv)During the Severance Period, the Time-Based RSUs and any time-based awards
granted to Executive prior to the Separation Date pursuant to the LTIP that do
not otherwise vest on the Separation Date in accordance with their terms shall
continue to vest, and shall be paid to Executive, at the same time and subject
to the same terms as would have applied if Executive had remained employed
during the entire vesting period that applies to each such award; provided,
however, that the value of any Time-Based RSUs shall be determined using the
average closing price of the Company’s common stock for the twenty (20)
consecutive trading days immediately prior to May 26, 2017 and all Time-Based
RSUs shall be converted into the right to receive payment solely in cash (and
not in shares) on the applicable payment date for each such award;
(v)Prior to or on the Separation Date, the Company shall grant Executive a cash
bonus opportunity with an aggregate threshold amount equal to $435,000 (the
“Cash Award”), subject to the terms and conditions of a written bonus agreement
that includes, without limitation, (A) payment of $217,500 of the Cash Award in
cash on June 30, 2020; and (B) the remaining 50% of the Cash Award converted
into 2,848 cash-settled, restricted stock units of the Company’s common stock,
subject to vesting based on the same performance metrics and provisions
contained in the 2017 RSUs (including similar terms regarding vesting upon death
and disability, and payment of any vested performance units in cash on June 30,
2020; and (C) restrictive covenants that continue in full force and effect for
the entire vesting period of the award; and
(vi)On or within 30 days of the Separation Date, the Company will pay Executive
a one-time lump sum payment of $20,000 for Executive’s use in paying his
out-of-pocket legal fees and reasonable expenses incurred by Executive in
connection with the preparation and negotiation of this Agreement and paying any
expenses Executive incurs after the Separation Date for any office and
administrative expenses.
The Company shall have no obligation to pay the amounts or provide the benefits
described in this Section 2(b) unless Executive executes and does not revoke
this Agreement and Exhibit B. All amounts payable pursuant to this Section 2(b)
shall be subject to applicable taxes and withholdings. The amounts payable
pursuant to this Section 2(b) shall not be treated as compensation under the
Company’s 401(k) Plan or any other retirement plan. Executive acknowledges and
agrees that Executive is not otherwise entitled to the amounts and benefits set
forth in this Section 2(b).
(c)In the event Executive fails to timely execute this Agreement, or revokes
this Agreement in accordance with Section 18 below, Executive will only receive
his base salary through his Separation Date,





--------------------------------------------------------------------------------





any accrued but unused paid time off, and unreimbursed business expenses in
accordance with the Company’s policies.


(d)Other than the compensation and payments provided for in this Agreement,
Executive shall not be entitled to any additional compensation, bonuses,
payments, grants, options or benefits under any agreement or any benefit plan,
long term incentive plan, short term incentive plan, severance plan or bonus or
incentive program established by the Company.


(e)Notwithstanding anything to the contrary contained herein, and except as
otherwise provided by Section 2(f) and Section 8 and subject to and conditioned
upon, the execution and delivery by Executive of the Release:


(i)In the event Executive’s employment with the Company is terminated by the
Company without Cause (as defined in the Employment Agreement) or due to
Executive’s permanent Disability prior to the Separation Date; Executive shall
be entitled to receive the Cash Severance Payments at the times and in the forms
set forth in Section 2(b)(i) above. For purposes of this Section 2(e),
“Disability” means that Executive is incapacitated due to any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, as determined by the Company in its reasonable discretion.
(ii)In the event Executive’s employment with the Company is terminated due to
his death prior to the date that all Cash Severance Payments have been paid to
Executive pursuant to Section 2(b)(i) above, any unpaid Cash Severance Payments
shall be paid to Executive’s estate on the date that is thirty (30) days after
the date of Executive’s death.
(iii)In the event a Change in Control (as defined in the LTIP) occurs after the
Separation Date and prior to the date that all Cash Severance Payments have been
paid to Executive pursuant to Section 2(b)(i) above, any unpaid Cash Severance
Payments shall be paid to Executive on the first payroll date that is on or
after the later of (i) the effective date of the Change in Control or (ii) the
sixtieth (60th) day following the date of termination.


(f)    To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) July 1, 2018 (which is the first day
of the seventh month following the Separation Date); or (y) the date of
Executive’s death following such separation from service. During any period that
payment or payments to Executive are deferred pursuant to this Section 2(f),
Executive shall be entitled to interest on the deferred payment or payments at a
per annum rate equal to Federal-Funds rate as published in The Wall Street
Journal on the date of Executive’s termination of employment with the Company.
Upon the expiration of the applicable deferral period, any payments which would
have otherwise been made during that period (whether in a single sum or in
installments) in the absence of this Section 2(f) (together with accrued
interest thereon) shall be paid to Executive or Executive’s beneficiary in one
lump sum on the Company’s first payroll date that is on or after July 1, 2018.







--------------------------------------------------------------------------------





3.    Mutual Release.
(a)    By Executive. In consideration of the promises of the Company provided
herein, including, without limitation, the Cash Award, and other consideration
provided for in this Agreement, that being good and valuable consideration, the
receipt, adequacy and sufficiency of which Executive acknowledges, Executive, on
Executive’s own behalf and on behalf of Executive’s agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Executive Releasing Parties”) hereby fully and forever
waives, releases, extinguishes and discharges the Company and all of its
affiliates, subsidiaries and each of their respective past, present and future
parents, owners, officers, directors, shareholders, members, executives,
employees, consultants, independent contractors, partners, agents, attorneys,
advisers, insurers, fiduciaries, employee benefit plans, representatives,
successors and assigns (each, a “Company Released Party” and collectively, the
“Company Released Parties”), jointly and severally, from any and all claims,
rights, demands, debts, obligations, losses, causes of action, suits,
controversies, setoffs, affirmative defenses, counterclaims, third party
actions, damages, penalties, costs, expenses, attorneys’ fees, liabilities and
indemnities of any kind or nature whatsoever (collectively, the “Claims”),
whether known or unknown, suspected or unsuspected, accrued or unaccrued,
whether at law, equity, administrative, statutory or otherwise, and whether for
injunctive relief, back pay, front pay, fringe benefits, reinstatement,
reemployment, compensatory damages, punitive damages, or any other kind of
damages, which any of the Executive Releasing Parties have, had or may have
against any of the Company Released Parties relating to or arising out of any
matter arising on or before the date this Agreement is executed by Executive.
Such released Claims include, without limitation, all Claims arising from or
relating to Executive’s employment with the Company or the termination of that
employment relationship or any circumstances related thereto, the Employment
Agreement, or any other matter, cause or thing whatsoever, including without
limitation all Claims arising at law or equity or sounding in contract (express
or implied) or tort, Claims arising by statute, common law or otherwise, Claims
arising under any federal, state, county or local laws, of any jurisdiction,
including Claims for wrongful discharge, libel, slander, breach of express or
implied contract or implied covenant of good faith and fair dealing, Claims for
alleged fraud, concealment, negligence, negligent misrepresentation, promissory
estoppel, quantum meruit, intentional or negligent infliction of emotional
distress, violation of public policy, and Claims for discrimination,
retaliation, sexual harassment and Claims arising under any laws that prohibit
age, sex, sexual orientation, race, national origin, color, disability,
religion, veteran, workers’ compensation or any other form of discrimination,
harassment, or retaliation, including, without limitation, Claims under the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. §1981, the Civil Rights
Act of 1991, the Civil Rights Act of 1866 and/or 1871, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act of 2009, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act of 1993, the Occupational Safety and Health Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act, the Worker Adjustment and Retraining Notification Act, the Genetic
Information Nondiscrimination Act, the National Labor Relations Act, the Labor
Management Relations Act, the Immigration Reform and Control Act, the Texas
Labor Code, the Texas Payday Law, the Texas Commission on Human Rights or
Chapter 21, any statute or laws of the State of Texas, any other similar or
equivalent federal or state laws, any other federal, state, local, municipal or
common law whistleblower, discrimination or anti-retaliation statute law or
ordinance, and any other Claims arising under state or federal law, as well as
any expenses, costs or attorneys’ fees. Except as required by law, Executive
agrees that Executive will not commence, maintain, initiate, or prosecute, or
cause, encourage, assist, volunteer, advise or cooperate with any other person
to commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or Claim before any court, agency or tribunal
against the Company or any of the Company Released Parties arising from,
concerned with, or otherwise relating to, in whole or in part, Executive’s
employment, the terms and conditions of Executive’s





--------------------------------------------------------------------------------





employment, or Executive’s separation from employment with the Company or any of
the matters or Claims discharged and released in this Agreement. This release
shall not apply to any of the Company’s obligations under this Agreement.
(b)    By the Company. In consideration of the mutual promises contained in this
Agreement, including Executive’s release of claims, which is in addition to
anything of value to which the Company is already entitled, the Company, on
behalf of itself and all of its parents, divisions, subsidiaries, affiliates,
joint venture partners, partners, and related companies, and their present and
former agents, executives, employees, officers, directors, attorneys,
stockholders, plan fiduciaries, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges, Executive and his
heirs, executors, successors and assigns (the “Executive Released Parties”),
from any and all claims, demands, actions, causes of action, costs, fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
the Company has, had, or may have against the Executive Released Parties
relating to or arising out of his employment, compensation and terms and
conditions of employment, separation from employment, or retirement up through
the Effective Date. This release includes, without limitation, claims at law or
equity or sounding in contract (express or implied) or tort, claims arising
under any federal, state or local laws; or any other statutory or common law
claims related to relating to or arising out of Executive’s employment,
separation from employment, or retirement for any period up to and including the
Effective Date. This release shall not apply to any of Executive’s obligations
under this Agreement.
4.    No Interference. Nothing in this Agreement is intended to interfere with
Executive’s right to report possible violations of federal, state or local law
or regulation to any governmental or law enforcement agency or entity, or to
make other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Executive further acknowledges that nothing
in this Agreement is intended to interfere with Executive’s right to file a
claim or charge with, or testify, assist, or participate in an investigation,
hearing, or proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Agreement, Executive hereby waives the
right to recover any damages or benefits in any proceeding Executive may bring
before the EEOC, any state human rights commission, or any other government
agency or entity or in any proceeding brought by the EEOC, any state human
rights commission, or any other government agency or entity on Executive’s
behalf with respect to any Claim released in this Agreement; except that
Executive does not waive any right to, and shall not be precluded from seeking,
any government issued award including any whistleblower award pursuant to
Section 21F of the Securities Exchange Act of 1934 or similar provision.
5.    No Admission of Liability. This Agreement shall not in any way be
construed as an admission by the Company or Executive of any acts of wrongdoing
or violation of any statute, law, or legal right. Rather, the Parties
specifically deny and disclaim that either has any liability to the other, but
are willing to enter this Agreement at this time to definitely resolve once and
forever this matter and to avoid the costs, expense, and delay of litigation.
6.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to a member of the executive leadership
team in writing. Executive further represents and warrants that Executive is not
aware of any (i) violations, allegations or claims that the Company has violated
any federal, state, local or foreign law or regulation of any kind, or (ii) any
facts, basis or circumstances relating to any alleged violations, allegations or
claims that the Company has violated any federal, state, local or foreign law or
regulation of any kind. If Executive learns of any such information, Executive
shall immediately inform the Company’s Chief Risk Officer.





--------------------------------------------------------------------------------





7.    Return of Company Property. Within three (3) days of the Separation Date,
Executive shall, to the extent not previously returned or delivered, without
copying or retaining any copies: (a) return all equipment, records, files,
documents, data, computer programs, programs or other materials and property in
Executive’s possession which belong to the Company or any one or more of its
affiliates, including, without limitation, all computer access codes, messaging
devices, credit cards, cell phones, laptops, computers and related equipment,
keys and access cards; and (b) deliver all original and copies of Confidential
Information (defined in Section 6(b) of the Employment Agreement), notes,
materials, records, reports, plans, data or other documents, files or programs
(whether stored in paper form, computer form, digital form, electronically or
otherwise or on Executive’s personal computer or any other media) that relate or
refer to (1) the Company or any one or more of its affiliates, or (2) the
Company’s or any one or more of its affiliates’ financial information, financial
data, financial statements, business information, strategies, sales, customers,
suppliers, Confidential Information or similar information. Should Executive
later discover additional items described or referenced in subsections (a) or
(b) above, Executive will promptly notify the Company and return/deliver such
items to the Company.
8.    Non-Disclosure and Protective Covenants. Executive acknowledges and agrees
to honor and abide by his non-disclosure, non-competition and non-solicitation
obligations in Section 6 of the Employment Agreement (Section 6 and Section 10
of the Employment Agreement are referred to herein as the “Surviving Provisions”
and shall survive the termination of the Employment Agreement and shall remain
in full force and effect) and Section 5 of the Performance Award Agreements;
provided however, that Executive and the Company hereby agree that Executive’s
non-competition provisions in Section 6(e) of the Employment Agreement and
Section 5(b)(iv) of the Performance Award Agreements and Executive’s
non-solicitation obligations in Section 6(f) of the Employment Agreement and
Section 5(b)(v) of the Performance Award Agreements are hereby amended to
reflect the Parties agreement herein that the non-competition periods and the
non-solicitation periods each shall be for a period of two (2) years following
the Separation Date in each agreement (for clarity, the non-competition and
non-solicitation periods in each agreement will run concurrently from the
Separation Date).
9.     Cooperation. As a further material inducement to the Company to pay
Executive the Cash Award, Executive hereby agrees to provide Executive’s full
cooperation, at the request of the Company, with any of the Released Parties in
any and all lawsuits, investigations or other legal, equitable or business
matters or proceedings which involve any matters for which Executive worked on
or had responsibility during Executive’s employment with the Company. Executive
also agrees to be available to the Company and its representatives (including
attorneys) to provide general advice or assistance as requested by the Company.
This includes but is not limited to testifying (and preparing to testify) as a
witness in any proceeding or otherwise providing information or reasonable
assistance to the Company in connection with any investigation, claim or suit,
and cooperating with the Company regarding any investigation, litigation, claims
or other disputed items involving the Company that relate to matters within the
knowledge or responsibility of Executive. Specifically, Executive agrees (i) to
meet with the Company’s representatives, its counsel or other designees at
reasonable times and places with respect to any items within the scope of this
provision; (ii) to provide truthful testimony regarding same to any court,
agency or other adjudicatory body; (iii) to provide the Company with immediate
notice of contact or subpoena by any non-governmental adverse party; and (iv) to
not voluntarily assist any such non-governmental adverse party or such
non-governmental adverse party’s representatives. Executive acknowledges and
understands that Executive’s obligations of cooperation under this Section 9 are
not limited in time and may include, but shall not be limited to, the need for
or availability for testimony. Executive shall receive no additional
compensation for time spent assisting the Company pursuant to this Section 9
other than the compensation and benefits provided for in this Agreement,
provided that (x) Executive shall be entitled to be reimbursed for any
reasonable out-of-pocket expenses incurred in fulfilling Executive’s obligations
pursuant to subsections (i) and (ii) above; and (y) after the date





--------------------------------------------------------------------------------





that the Cash Award vests, Executive shall be compensated at the rate of
$250/hour for any time he spends assisting the Company pursuant to this Section
9.
10.    No Assignment of Claims. Executive represents that Executive has not
transferred or assigned, to any person or entity, any claim involving the
Company or the Released Parties, or any portion thereof or interest therein. The
Parties acknowledge and agree that nothing in this Agreement shall prohibit
payment of any amounts due to Executive under this Agreement to Executive’s
estate or legal guardian.
11.    Binding Effect of Agreement. This Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors,
assigns, executors, administrators, heirs and estates. The Released Parties are
third-party beneficiaries of this Agreement.
12.    Controlling Law. This Agreement shall in all respects be interpreted,
enforced, and governed under the laws of the State of Texas, without regard to
any conflict of law principles. The Company and Executive agree that the
language in this Agreement shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for, or against, either of the
Parties.
13.    Venue. Section 10(b) of the Employment Agreement shall govern any dispute
relating to or arising out of this Agreement, except that the Company may seek
injunctive relief in a court of law to enforce the non-disclosure and protective
covenants in Section 6 of the Employment Agreement and Section 5 of the
Performance Award Agreements, as amended by Section 7 of this Agreement.
14.    Severability. Should any provision of this Agreement be declared or
determined to be illegal or invalid by any government agency or court of
competent jurisdiction, the validity of the remaining parts, terms or provisions
of this Agreement shall not be affected and such provisions shall remain in full
force and effect. Upon any finding by any government agency or court of
competent jurisdiction that Section 3 above is illegal or invalid, Executive
agrees to execute a valid and enforceable general release.
15.    Breach of Agreement. In the event Executive breaches any portion, or
challenges the enforceability, of this Agreement, Section 6 of the Employment
Agreement, or Section 5 of the Performance Award Agreements, the Company may, in
its sole discretion (a) recover all or any portion of the amounts in Section
2(b) already paid to Executive from the date of such breach; (b) to the extent
any amount in Section 2(b) has not been paid to Executive in full, terminate the
remaining amounts and Executive will not be entitled to receive the any further
payments; (c) recover attorneys’ fees, expenses and costs the Company incurs in
such action, and/or (d) recover any and all other damages to which the Company
may be entitled at law or in equity as a result of a breach of this Agreement.
16.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Agreement, the Company is
advising and has advised Executive in writing (i.e., through this Agreement) to
consult with an attorney of Executive’s own choosing at Executive’s cost,
regarding the effect of this Agreement, and Executive has had a reasonable
opportunity to do so, if so desired. Executive understands it is Executive’s
choice whether or not to enter into this Agreement and that Executive’s decision
to do so is voluntary and is made knowingly. Executive acknowledges and
understands that this Agreement specifically releases and waives all rights and
claims Executive may have under the Age Discrimination in Employment Act
(“ADEA”) prior to the date on which Executive signs this Agreement. Furthermore,
Executive acknowledges that the promises and benefits provided for in Section 2
of this Agreement will be delayed until this Agreement and Exhibit B becomes
effective, enforceable and irrevocable.
17.    Time for Consideration. Executive has knowingly and voluntarily entered
into this Agreement, and acknowledges that Executive has been given a period of
twenty-one (21) days from the date





--------------------------------------------------------------------------------





Executive received this Agreement to review and consider this Agreement before
executing it. Executive understands that Executive has the right to use as much
or as little of the twenty-one (21) day period as Executive wishes before
executing this Agreement. Accordingly, Executive understands Executive may
execute this Agreement as soon as Executive wishes to execute it within the
twenty-one (21) day period. The signed Agreement must be returned to the
Company, ATTN: Cara McDaniel, 2000 McKinney Ave., Suite 700, Dallas, TX 75201,
before the end of such twenty-one (21) day period. Executive further understands
that Executive may revoke this Agreement within seven (7) days after signing it,
in which case this Agreement and the obligations herein, as well as Executive’s
entitlement to receive the Cash Award, are null and void. Revocation is only
effective if Executive delivers a written notice of revocation to the Company,
ATTN: Cara McDaniel, 2000 McKinney Ave., Suite 700, Dallas, TX 75201, within
seven (7) days after executing the Agreement. Executive understands that the
Company’s obligations under this Agreement do not become effective until after
the seven (7) day revocation period has expired. This Agreement will become
effective, enforceable and irrevocable on the eighth (8th) day after the date on
which it is executed by Executive (the “Effective Date”).
18.    Entire Agreement. This Agreement, the Surviving Provisions, the
Performance Award Agreements, the Officer Indemnification Agreement by and
between the Company and Executive dated July 1, 2014 (the “Indemnification
Agreement”) and Exhibit B (Form of Waiver and Release of Claims - Mutual
Release) constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof, and fully supersede all prior and
contemporaneous negotiations, understandings, representations, writings,
discussions and/or agreements between the Parties, whether oral or written,
pertaining to or concerning the subject matter of this Agreement, including,
without limitation, the Employment Agreement. The Company and Executive
acknowledge and agree that the Performance Award Agreements and Indemnification
Agreement shall remain in full force and in effect after the Separation Date and
that their respective obligations and duties thereunder are not in any way
modified or superseded by this Agreement, except as otherwise provided
specifically by Sections 2 and 8 above. No oral statements or other prior
written material not specifically incorporated into this Agreement shall be of
any force and effect, and no changes in or additions to this Agreement shall be
recognized, unless incorporated into this Agreement by written amendment, such
amendment to become effective on the date stipulated in it. Any amendment to
this Agreement must be signed by all Parties to this Agreement.
19.    Disclaimer of Reliance. Except for the specific representations expressly
made by the Company in this Agreement, Executive specifically disclaims that
Executive is relying upon or has relied upon on any communications, promises,
statements, inducements, or representation(s) that may have been made, oral or
written, regarding the subject matter of this Agreement. The Parties represent
that they are relying solely and only on their own judgment in entering into
this Agreement.
20.    No Waiver. Failure of the Company to exercise and/or delay in exercising
any right, power or privilege in this Agreement shall not operate as a waiver.
No waiver of the Company’s rights hereunder shall be effective unless it is in
writing and signed by the Company. The Company’s waiver of any provision of the
Agreement shall not constitute (i) a continuing waiver of that provision, or
(ii) a waiver of any other provision of this Agreement. Furthermore, no waiver
of any breach of any provision shall be deemed to be a waiver of any preceding
or succeeding breach of the same or any other provision.
21.    Counterparts. This Agreement may be executed by the Parties in multiple
counterparts, whether or not all signatories appear on these counterparts
(including via electronic signatures and exchange of PDF documents via email),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
{Remainder of Page Intentionally Left Blank}





--------------------------------------------------------------------------------





PLEASE READ CAREFULLY - THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


My signature below means that I have read this Agreement and agree and consent
to all the terms and conditions contained in this Agreement.




Accepted and AGREED TO BY:




Executive




___________________________________
Peter Bartholow    


___________________________________
Date




TEXAS CAPITAL BANCSHARES, INC.
texas capital bank, n.a.                    




By:    _____________________________
    
Title:    _____________________________


Date:    _____________________________










    







--------------------------------------------------------------------------------





EXHIBIT A


AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
DATED DECEMBER 18, 2014
This Amended and Restated Executive Employment Agreement (this “Agreement”) is
entered into on December 18, 2014 by and between Texas Capital Bancshares, Inc.
(“TCBI”), which is the holding company of Texas Capital Bank, N.A. (“TCB”) (TCBI
and TCB shall be collectively referred to herein as the “Company”), and Peter
Bartholow (“Executive”). The Company and Executive are referred to in this
Agreement as the “Parties.” This Agreement amends and restates in its entirety
the Executive Employment Agreement entered into on December 31, 2008 by and
between the Company and Executive (the “Prior Agreement”). In consideration of
the mutual covenants and promises contained in this Agreement, the Parties agree
as follows:
1.    Agreement to Employ. The Company desires to continue to employ Executive
as the Chief Financial Officer of TCBI and Chief Operating Officer of both TCBI
and TCB, to manage, maintain, and develop the Company’s business. The Company
and Executive desire to enter into this Agreement to, among other things, set
forth the terms of Executive’s employment with the Company.
2.    Term of Agreement. This Agreement shall be binding upon and enforceable
against the Company and Executive immediately when both parties execute the
Agreement. The Agreement’s stated term and the employment relationship created
hereunder will begin on December 19, 2014 (the “Effective Date”), and will
remain in effect for one (1) year thereafter, unless earlier terminated in
accordance with Agreement Section 7 (the “Initial Employment Term”). This
Agreement shall be automatically renewed for successive one (1) year terms after
the Initial Employment Term (each, a “Renewal Term”), unless terminated by
either party upon written notice given at least thirty (30) days before the end
of the Initial Employment Period or any Renewal Term, or unless earlier
terminated in accordance with Agreement Section 7. The period during which
Executive is employed under this Agreement (including any Renewal Term) will be
referred to as the “Employment Period.”
3.    Surviving Agreement Provisions. Notwithstanding any provision of this
Agreement to the contrary, the Parties’ respective rights and obligations under
Agreement Sections 6, 7, 8, and 10(b), 10(c), and 10(e) shall survive any
termination or expiration of this Agreement or the termination of Executive’s
employment for any reason whatsoever.
4.    Services to be Provided by Executive.
a.    Position and Responsibilities. Subject to the Agreement’s terms, Executive
agrees to continue to serve as the Chief Financial Officer of TCBI and Chief
Operating Officer of both TCBI and TCB and to perform satisfactorily the
following duties: (i) manage and serve as the Chief Financial Officer of TCBI
and Chief Operating Officer of both TCBI and TCB; (ii) promote the Company’s
best interests; and (iii) perform any other duties the Company’s President and
Chief Executive Officer may assign Executive from time to time. During the
Employment Period, Executive will devote his undivided loyalty to the Company
and devote all of his skill, knowledge and working time (except for (i)
reasonable vacation time and absence for sickness or similar disability, and
(ii) to the extent that it does not interfere with the performance of
Executive’s duties under this Agreement, (A) such reasonable time as may be
devoted to service on boards of directors and the fulfillment of civic
responsibilities, charitable or religious activities, and (B) such reasonable
time as may be necessary from time to time for personal financial matters) to
the conscientious performance of his duties and responsibilities under the
Agreement. The location at which Executive performs his duties will not





--------------------------------------------------------------------------------





be relocated more than fifty (50) miles from the Company’s offices where
Executive performs the majority of Executive’s work on the date of this
Agreement without Executive’s written consent.
b.    Executive’s Employment Representations. Executive represents to the
Company that he (i) will not serve as a member of any board of directors, or as
a trustee of, or in any manner be affiliated with, any present or future agency
or organization (except for civic, religious, and not for profit organizations
and any board of directors on which Executive serves as a board member as of the
Effective Date) without the consent of the Company; (ii) will serve as an
Executive of the Company; (iii) will not, directly or indirectly, have any
interest in, or perform any services for, any business competing with or similar
in nature to the Company’s business. Executive further represents to the Company
that (i) he is not violating and will not violate any contractual, legal, or
fiduciary obligations or burdens to which Executive is subject by entering into
this Agreement or providing services under the Agreement’s terms; and (ii)
Executive is under no contractual, legal, or fiduciary obligation or burden that
reasonably may be expected to interfere with Executive’s ability to perform
services under the Agreement’s terms.
5.    Compensation for Services. For all services rendered by Executive pursuant
to this Agreement, the Company shall pay to Executive, and Executive shall
accept as full compensation hereunder the following:
a.    Base Salary. Executive shall receive an annual base salary of $442,000.
Executive’s salary shall be paid semi-monthly and subject to all appropriate
federal and state withholding taxes and shall be payable in accordance with the
normal payroll procedures of the Company. The Board shall annually review such
base salary, provided, however, that Executive’s base salary may not be reduced
without Executive’s consent.
b.    Benefits and Perquisites. Executive shall be entitled to participate in
the benefit plans provided by the Company for all employees generally, and for
executive employees of the Company. The Company shall be entitled to change or
terminate such plans in its sole discretion at any time. The Parties acknowledge
that at the initial date of this Agreement the fringe benefits provided to
Executive include a 401(k) plan, health, dental, life, short and long disability
insurance, and reimbursement of certain reasonable out-of-pocket expenses in
accordance with the policies and procedures of the Company. Any reimbursement of
expenses made under this Agreement shall only be made for eligible expenses
incurred during the Initial Employment Term or Renewal Term, and no
reimbursement of any expense shall be made by the Company after December 31st of
the year following the calendar year in which the expense was incurred. The
amount eligible for reimbursement under this Agreement during a taxable year may
not affect expenses eligible for reimbursement in any other taxable year, and
the right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.
c.    Discretionary Bonuses. The Company’s Board shall establish an incentive
bonus plan for its key executives based on various targets and performance
criteria to be established by the Board in its sole discretion. Executive shall
be permitted to participate in such plan, if adopted by the Board. The
evaluation of the performance of Executive as measured by the applicable targets
and the awarding of applicable bonuses, if any, shall be at the Board’s sole
discretion. The annual discretionary bonus may be awarded in whole or in part,
based on the level of incentive bonus plan performance criteria achieved by
Executive, in the Board’s sole judgment. If Executive terminates his employment
under this Agreement without Good Reason, as defined in Agreement Section 7(d),
or if the Company terminates this Agreement and Executive’s employment at any
time for Cause, as defined in Agreement Section 7(b), Executive will not be paid
any discretionary bonus, in whole or in part, for





--------------------------------------------------------------------------------





the year in which the Agreement and employment termination occurs. The Parties
agree that any bonus payable under this Agreement Section 5(c) shall be paid no
later than March 15 of the calendar year immediately following the calendar year
in which such bonus is no longer subject to a substantial risk of forfeiture.
d.    Equity Compensation. The Company establishes equity-based incentives for
its executives from time to time under certain stock-based compensation plans as
the Company may establish from time to time (collectively, the “Plans”). Except
as otherwise provided in this Agreement, the Company may, but is not obligated
to, make grants of equity-based incentive compensation to Executive under the
terms of the Plans.
6.    Protective Covenants.
a.    Existence of Fiduciary Relationship. Executive recognizes and agrees that
his employment with the Company places him in an executive position involving
the highest trust and confidence. Accordingly, Executive agrees that he owes the
Company a duty of loyalty, confidence, and trust. This duty, in turn, gives rise
to a fiduciary relationship between Executive and the Company.
b.    Confidential Information. Executive acknowledges and agrees that the
Company has developed and will continue to develop unique concepts, lending
practices, sales presentations, marketing programs, marketing strategies,
business practices, methods of operation, pricing information, cost information,
trademarks, licenses, technical information, proprietary information,
electronically stored information, computer software programs, tapes and disks
concerning its operations systems, customer lists, customer leads, documents
identifying past, present and future customers, customer profile and preference
data, hiring and training methods, investment policies, financial and other
confidential, proprietary and/or trade secret information concerning its
operations and expansion plans (“Confidential Information”). The Confidential
Information includes, without limitation, information about the Company’s
business, proprietary, and technical information not known to others that could
have economic value to others if improperly disclosed. Confidential Information
also means any information the Company discloses to Executive, either directly
or indirectly, in writing, orally or by inspection of tangible objects,
including, without limitation, information and technical data contained in the
Company’s manuals, booklets, publications and materials, equipment of every kind
and character, as well as documents, electronically stored information,
prototypes, samples, prospects, inventions, product ideas, know‑how, processes,
plans (including without limitation, marketing plans and strategies),
specifications, designs, techniques, technology, formulas, software,
improvements, forecasts, and research.
Therefore, Executive agrees that the following protective covenants constitute a
reasonable and appropriate means, consistent with the best interests of both
Executive and the Company, to protect the Company and its affiliate companies
(including, without limitation, TCBI, TCB and BankDirect) against damage due to
loss or disclosure of Confidential Information and shall apply to and be binding
upon Executive as provided in this Agreement:


c.    Access To And Agreement Not To Disclose Confidential Information. During
Executive’s Employment Period, the Company agrees to provide Executive with some
or all of the Company’s Confidential Information to which Executive has not
previously had access and of which Executive has not had previous knowledge. By
executing this document, Executive agrees that the Confidential Information
constitutes valuable, special and unique Company assets, developed at the
Company’s great expense, the unauthorized use or disclosure of which would cause
irreparable harm to the





--------------------------------------------------------------------------------





Company. Executive understands and acknowledges that the Company is engaged in a
highly specialized and competitive industry; that the Company relies heavily on
information, data, programs, and processes it has developed and acquired; and
that competitors can reap potential or real economic benefits from the
possession of the Confidential Information that is otherwise not available to
the competitors. Executive understands and acknowledges, therefore, that the
protection of the Company’s Confidential Information constitutes the Company’s
legitimate business interest. Executive acknowledges that the Confidential
Information is the exclusive property of Company, and Executive will hold the
Confidential Information in trust and solely for Company’s benefit. Executive
further acknowledges that the Confidential Information includes “trade secrets”
under Texas law (and, including, without limitation, the Texas Trade Secrets
Act) and, in addition to the other protections provided in this Agreement, all
trade secrets will be accorded the protections and benefits under Texas law and
any other applicable law. Executive waives any requirement that the Company
submit proof of any trade secret’s economic value or post a bond or other
security should the need arise.


In exchange for the Company’s promise to provide Executive with some or all of
the Company’s Confidential Information to which Executive has not previously had
access and of which Executive has not had previous knowledge, Executive agrees
that he will not, either during the period of his employment with the Company or
at any time thereafter, use for Executive’s benefit or the benefit of another,
or rely upon, disclose, disseminate, or distribute to anyone, including, without
limitation, any individual, person, firm, corporation, or other entity, or
publish, or use or rely upon for any purpose, any of the Confidential
Information (whether acquired, learned, obtained, or developed by Executive
alone or in conjunction with others), except (i) as properly required in the
ordinary course of the Company’s business or as the Company directs and
authorizes; (ii) as required by applicable law (if, to the extent reasonable and
practicable, reasonable prior notice of such disclosure is given to the
Company); or (iii) to the extent such information is available to or known by
the public (other than as a result of disclosure in violation hereof); or (iv)
to enforce his rights under this Agreement. Executive agrees that he will take
all reasonable measures to protect the secrecy of and avoid disclosure and
unauthorized use of the Confidential Information. Executive also agrees to
notify the Company immediately in the event of any unauthorized use or
disclosure of the Company’s Confidential Information.


d.    Use of Confidential Information During Employment. Except as may be
required of Executive to perform his job duties, Executive further agrees that
in the course of his Company employment, Executive will not (i) remove from any
Company office any documents, electronically stored information, or related
items that contain Confidential Information, including, without limitation,
computer discs, recordings, or other storage or archival systems or devices,
including copies; or (ii) place or save any Confidential Information on any
computer or electronic storage system that is not Company property. All
Confidential Information, and all memoranda, notes, records, drawings,
documents, electronically stored information, or other writings whatsoever made,
compiled, acquired, or received by Executive at any time during his employment
with the Company, including during the term of this Agreement, arising out of,
in connection with, or related to any Company activity or business, including,
without limitation, the customers, vendors, third parties, or others with whom
the Company has a business relationship, the arrangements of the Company with
such parties, and the pricing and expansion policies and strategy of the
Company, are, and shall continue to be, the Company’s sole and exclusive
property.


e.    Protective Covenant- Non-Competition Executive agrees that to protect the
Company’s Confidential Information and goodwill, and in consideration for the
grants to Executive under the





--------------------------------------------------------------------------------





Plans referenced in Agreement Section 5(d), it is necessary to enter into the
following protective covenants, which are ancillary to the enforceable promises
between the Company and Executive in the other Agreement Sections. During
Executive’s employment with the Company, and for a one-year period after the
date Executive’s employment is terminated by the Company for any reason, or if
Executive resigns for any reason, Executive shall not, without the Company’s
prior written consent, directly or indirectly: (i) compete for or solicit
business for or on behalf of any person or business entity operating a state or
national bank or company providing similar services with a place of business in
the State of Texas; (ii) own, operate, participate in, consult with, undertake
any employment with, or have any interest in any entity with a place of business
in the State of Texas related to the operation of a state or national bank or
company providing similar services, except that Executive may own publicly
traded stock for investment purposes only in any company in which Executive owns
less than 5% of the voting equity; or (iii) use or rely on in any competition,
solicitation, or marketing effort any Confidential Information, any proprietary
list, or any information concerning any customer of the Company.


Executive also acknowledges that the geographic boundaries, scope of prohibited
activities, and the duration of the provisions in these Protective Covenants are
reasonable and are no broader than are necessary to protect the Company’s
legitimate business interests. These Protective Covenants shall survive the
termination of Executive’s employment and can be revoked or modified only by a
writing signed by the Parties that specifically states an intent to revoke or
modify this provision. Executive acknowledges that the Company would not employ
him or provide him with access to its Confidential Information but for his
Protective Covenants or promises contained in this Agreement Section 6.
Executive further agrees that during the non-competition term, he shall
immediately notify the Company in writing of any employment, work, or business
he undertakes with or on behalf of any person (including himself) or entity.


f.    Protective Covenant - Non-Solicitation of Employees or Customers.
Executive agrees that during his employment, and for a period of one year
following the termination or resignation of his employment, for whatever reason,
that neither he nor any individual, partner(s), or company, corporation, or
other entity or business with which he is in any way affiliated, including,
without limitation, any partner, limited partner, member, director, officer,
shareholder, employee, or agent of any such entity or business, will request,
induce or attempt to influence, directly or indirectly, any employee of the
Company to terminate employment with the Company. Moreover, Executive agrees
that for a period of one year following the termination or resignation of his
employment, for whatever reason, whether involuntary or voluntary, he shall not,
directly or indirectly, as an owner, stockholder, director, employee, partner,
agent, broker, consultant or other participant solicit a customer or prospective
customer, or accept any business from a customer or prospective customer with
whom he has done business or with whom he has had material contact during the
last twelve (12) months of Executive’s employment with the Company.


g.    Return of Documents. In the event of the termination of Executive’s
employment for any reason or Executive’s resignation or employment separation
for any reason, Executive will deliver to the Company all non-personal documents
and data of any nature, and in whatever medium, concerning Executive’s
employment with the Company or any of its subsidiaries or affiliates. Executive
agrees that he will not take with him any Company property, documents, or data
of any description or any reproduction thereof, including summaries or notes
regarding same, or any documents containing or relating to any Company
proprietary or Confidential Information.


h.    Validity. The terms and provisions of this Agreement Section 6 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or





--------------------------------------------------------------------------------





unenforceable, then neither the validity nor the enforceability of any other
provision of this Agreement will be affected. If, for any reason, any court of
competent jurisdiction finds any provisions of Agreement Section 6 unreasonable
in duration or geographic scope or otherwise, Executive and the Company agree
that the restrictions and prohibitions contained in Agreement Section 6 shall be
effective to the fullest extent allowed under applicable law.


i.    Work Product. For purposes of this Agreement Section 6, “Work Product”
shall mean all intellectual property rights, including all trade secrets, U.S.
and international copyrights, patentable inventions, discoveries and other
intellectual property rights in any programming, design, documentation,
technology, or other work product that is created in connection with Executive’s
work. In addition, all rights in any preexisting programming, design,
documentation, technology, or other Work Product provided to the Company during
Executive’s employment shall automatically become part of the Work Product
hereunder, whether or not it arises specifically out of Executive’s “Work.” For
purposes of this Agreement, “Work” shall mean (i) any direct assignments and
required performance by or for the Company, and (ii) any other productive output
that relates to the business of the Company and is produced during the course of
Executive’s employment or engagement by the Company. For this purpose, Work may
be considered present even after normal working hours, away from the Company’s
premises, on an unsupervised basis, alone or with others. Unless otherwise
approved in writing by the Company’s Board, this Agreement shall apply to all
Work Product created in connection with all Work conducted before or after the
date of this Agreement.


The Company shall own all rights in the Work Product. To this end, all Work
Product shall be considered work made for hire for the Company. If any of the
Work Product may not, by operation of law or agreement, be considered Work made
by Executive for hire for the Company (or if ownership of all rights therein do
not otherwise vest exclusively in the Company immediately), Executive agrees to
assign, and upon creation thereof does hereby automatically assign, without
further consideration, the ownership thereof to the Company. Executive hereby
irrevocably relinquishes for the benefit of the Company and its assigns any
moral rights in the Work Product recognized by applicable law. The Company shall
have the right to obtain and hold, in whatever name or capacity it selects,
copyrights, registrations, and any other protection available in the Work
Product.


Executive agrees to perform upon the request of the Company, during or after
Executive’s Work or employment, such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including by (i) executing, acknowledging, and delivering any requested
affidavits and documents of assignment and conveyance, (ii) obtaining and/or
aiding in the enforcement of copyrights, trade secrets, and (if applicable)
patents with respect to the Work Product in any countries, and (iii) providing
testimony in connection with any proceeding affecting the rights of the Company
in any Work Product. In the event that Executive is required to perform the
services described in this paragraph after his employment with the Company has
terminated, Executive will be reasonably compensated for actual time spent
providing such services.


Executive warrants that his Work for the Company does not and will not in any
way conflict with any obligations Executive may have with any prior employer or
contractor. Executive also agrees to develop all Work Product in a manner that
avoids even the appearance of infringement of any third party’s intellectual
property rights.


j.    Survival of Covenants. Each covenant of Executive set forth in this
Agreement Section 6 shall survive the termination of this Agreement and
Executive’s employment for any reason and shall be construed as an agreement
independent of any other provision of this Agreement, and the existence of any
claim or cause of action of Executive against the Company whether predicated on
this





--------------------------------------------------------------------------------





Agreement or otherwise shall not constitute a defense to the enforcement by the
Company of said covenant. No modification or waiver of any covenant contained in
this Agreement Section 6 shall be valid unless such waiver or modification is
approved in writing by the Company’s Board.


k.    Remedies. In the event of a breach, violation or threatened breach or
violation by Executive of any provision of this Agreement Section 6, Executive
agrees that the Company shall be entitled to relief by temporary restraining
order, temporary injunction, or permanent injunction or otherwise, in addition
to other legal and equitable relief to which it may be entitled, including any
and all monetary damages which the Company may incur as a result of said breach,
violation or threatened breach or violation. The Company may pursue any remedy
available to it concurrently or consecutively in any order as to any breach,
violation, or threatened breach or violation, and the pursuit of one of such
remedies at any time will not be deemed an election of remedies or waiver of the
right to pursue any other of such remedies as to such breach, violation, or
threatened breach or violation, or as to any other breach, violation, or
threatened breach or violation.


l.    Tolling. Additionally, if Executive violates any of the Protective
Covenants contained in Agreement Sections 6(e-f), the time period shall be
suspended with respect to the restriction that has been violated and will not
run in favor of Executive from the time of the commencement of any such
violation until the time when Executive cures the violation to the Company’s
satisfaction.
7.    Termination of Agreement. The employment relationship between Executive
and the Company created hereunder shall terminate before the expiration of the
stated term of this Agreement upon the occurrence of any one of the following
events:
a.    Death or Permanent Disability. This Agreement, and Executive’s employment,
shall be terminated effective on the death or permanent disability of Executive.
However, Executive shall be entitled to leaves of absence from the Company in
accordance with the policy of the Company generally applicable to executives for
illness or temporary disabilities for a period or periods not exceeding three
(3) months on a cumulative basis in any calendar year, and his status as an
Executive shall continue during such periods. However, if Executive qualifies
for short term disability payments under the Company’s standard short term
disability plan during such leave, Executive shall apply to receive such short
term disability payments. The Company shall supplement such short term
disability payments so that Executive receives such monthly amounts, when
combined with the short term disability payments, equal to Executive’s monthly
salary then in effect as set forth in Agreement Section 5. If Executive is
incapacitated due to physical or mental illness and such incapacity prevents
Executive from satisfactorily performing his duties for the Company on a full
time basis for six (6) months or more, the Company may terminate this Agreement
upon thirty (30) days written notice. Upon the termination of this Agreement due
to the death or permanent disability of Executive, Executive or his estate (as
the case may be) shall be entitled to compensation as provided in Agreement
Section 8(a) below. If during the period of Executive’s incapacity, Executive is
deemed to have incurred a “separation from service” under Section 409A because
there is no reasonable expectation that he will return to perform services for
the Company, Executive shall be entitled, as a disability benefit, to
continuation of his monthly salary as described in Agreement Section 5(a) above
until the date on which this Agreement is terminated under this Agreement
Section 7(a) (the “Disability Period”), provided, however, that such payments
shall be reduced on a dollar-for-dollar basis by the amount of bona fide
disability pay (within the meaning of Treas. Reg. section 1.409A-1(a)(5))
received or receivable by Executive during the Disability Period, provided such
disability payments are made pursuant to a plan sponsored by the Company that
covers a substantial number of employees of the Company and was established
prior to the date Executive incurred a permanent disability, and further





--------------------------------------------------------------------------------





provided that such reduction does not otherwise affect the time of payment of
Executive’s base salary pursuant to this Agreement Section 7(a).
b.    Termination for Cause. The Company shall have the option to terminate
Executive’s employment during the Employment Period, effective upon written
notice of such termination to Executive, for Cause as the Company determines.
Under the Agreement, termination for “Cause” means the Company’s termination of
Executive’s employment upon the occurrence of any of the following events:
i.
Any act of fraud, misappropriation or embezzlement by Executive with respect to
any aspect of the Company’s business;

ii.
The material breach by Executive of Agreement Section 4 or 6 (including, without
limitation, a refusal to follow the Company or its designee’s lawful directives
which are not inconsistent with the duties of Executive’s position and the
provisions of this Agreement);

iii.
The conviction of Executive by a court of competent jurisdiction of a felony or
of a crime involving moral turpitude;

iv.
The intentional and material breach by Executive of any non-disclosure or
non-competition/non-solicitation provision of any agreement to which Executive
and the Company or any of its parent and affiliate companies are parties;

v.
The intentional failure by Executive to perform in all material respects his
duties and responsibilities (other than as a result of death or disability) and
the failure of Executive to cure the same in all material respects within
fifteen (15) days after written notice thereof from the Company;

vi.
The illegal use of drugs by Executive during the term of this Agreement that, in
the determination of the Company’s Board, substantially interferes with
Executive’s performance of his duties under this Agreement;

vii.
Acceptance of employment with any other employer except upon written permission
of the Company’s Board; or

viii.
The material breach by Executive of his fiduciary duties to the Company.

The Company shall provide Executive with a written notice of termination (and in
the case, of an event described in (ii) and (viii), thirty (30) days within
which Executive may cure such event constituting “Cause” before such termination
is effective) which can be provided on the date of termination. In the event
Executive’s employment is terminated for Cause under this Agreement, Executive
shall be entitled to the compensation provided in Agreement Section 8(a) below.
c.    Termination by the Company with Notice. The Company may terminate this
Agreement without Cause at any time upon thirty (30) days written notice to
Executive, during which period Executive shall not be required to perform any
services for the Company other than to assist the Company in training his
successor and generally preparing for an orderly transition; provided,





--------------------------------------------------------------------------------





however, that Executive shall be entitled to compensation upon such termination
as provided in Agreement Sections 8(a) and 8(b) below.
d.    Termination by Executive For Good Reason. Executive shall be entitled to
terminate this Agreement at any time for Good Reason. Under this Agreement,
“Good Reason” shall mean the occurrence of any of the following events:
i.
Without his express written consent, the assignment of Executive to a position,
duties or responsibilities substantially inferior to his position, duties, or
responsibilities with the Company as set forth in Agreement Section 4 above;

ii.
The change of the location where Executive is based (“Base Location”) at the
time Executive executes this Agreement to a location which is more than fifty
(50) miles from his Base Location, without Executive’s written consent;

iii.
A reduction by the Company in Executive’s base salary as then in effect under
this Agreement, unless such reduction is a proportionate reduction of the
compensation of Executive and all other senior officers of the Company as a part
of a company-wide effort to enhance the financial condition of the Company; or

iv.
A delivery by the Company to Executive of a written notice of non-renewal of
this Agreement, in accordance with Agreement Section 2, within a period
beginning (i) thirty (30) days prior to the execution of a definitive and
binding agreement with an unrelated third party (the “Purchase Agreement”) for
purposes of causing a Change in Control (as defined in Agreement Section 9(a)),
and ending (ii) on the later of (X) one year following the execution of the
Purchase Agreement or (Y) if the Change in Control is subsequently consummated
(either between the parties to the Purchase Agreement or pursuant to an
alternative transaction that results from continuing negotiations between the
parties to the Purchase Agreement) on or before the date that is one year
following the execution of the Purchase Agreement, the date eighteen (18) months
after the date of the Change in Control; provided that Executive has not entered
into a new employment agreement with the Company (or its successor) following
such notice of non-renewal.

Executive shall give the Company thirty (30) business days’ notice of an intent
to terminate this Agreement for “Good Reason” as defined in this Agreement
Section 7(d), and provide the Company with thirty (30) calendar days after
receipt of such notice from Executive to remedy the alleged violation of
Subsections 7(d)(i)-(iii). In the event the Company does not cure the violation,
if Executive does not terminate this Agreement within sixty (60) days following
the last day of the Board’s cure period, the occurrence of the violation shall
not subsequently serve as Good Reason for Executive to terminate this Agreement.
In the event Executive terminates his employment for Good Reason hereunder,
Executive shall be entitled to the compensation provided in Agreement Sections
8(a) and 8(b) below.
e.    Separation from Service. For purposes of this Agreement, including,
without limitation, Agreement Sections 8 and 9, any references to a termination
of Executive’s employment shall mean a “separation from service” as defined by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).





--------------------------------------------------------------------------------





8.    Compensation Upon Termination. Upon the termination of Executive’s
employment under this Agreement before the expiration of the stated term in this
Agreement for any reason, Executive shall be entitled to:
a.    Compensation Upon Termination For Any Reason. Upon termination of
Executive’s employment during the Employment Period before the expiration of the
stated term hereof for any reason, Executive shall be entitled to the following
within thirty (30) days of such termination:
i.
Salary. The base salary earned by him before the effective date of termination
as provided in Agreement Section 5(a) (including base salary payable during any
applicable notice period), prorated on the basis of the number of full days of
service rendered by Executive during the salary payment period to the effective
date of termination;

ii.
Vacation Benefits. Any accrued, but unpaid, vacation benefits; and

iii.
Unreimbursed Business Expenses. Any previously authorized but unreimbursed
business expenses.

b.    Additional Compensation and Benefits Upon Termination Without Cause, With
Notice or for Good Reason. If Executive’s employment hereunder terminates
without “Cause” (as defined in Agreement Section 7(b) above), with notice
pursuant to Agreement Section 7(c) above, or for “Good Reason” (as defined in
Agreement Section 7(d) above) the Company shall, upon Executive’s execution of a
general release of claims in favor of the Company (as described in Agreement
Section 8(d)) and except as otherwise provided herein, provide to Executive in
addition to the amounts set forth in Subsections 8(a) above:
i.
a cash payment equal to twelve (12) months’ base salary (at the rate then in
effect);

ii.
a cash payment equal to the average annual cash bonus paid to Executive for the
two (2) full bonus plan years immediately preceding the date Executive’s
employment terminates;

iii.
continued medical insurance benefits, at the Company’s expense, for a period of
twelve (12) months following the date of Executive’s termination of employment
under circumstances in which a severance payment is due under this Agreement.

The Company shall pay the severance amounts referenced in Agreement Section
8(b)(i-ii) in equal monthly installments for a period of twelve (12) months
(“Severance Period”) in accordance with the Company’s regular payroll practices,
beginning on the first payroll date coinciding with or next following the date
that is sixty (60) days after the date of Executive’s termination. Executive
shall have no obligation to mitigate any severance obligation of the Company
under this Agreement by seeking new employment. The Company shall not be
entitled to set off or reduce any severance payments owed to Executive under
this Agreement by the amount of earnings or benefits received by Executive in
future employment. Any payment made in accordance with this Agreement Section
8(a) shall be treated as a separate payment for purposes of Section 409A of the
Code to the extent Section 409A of the Code applies to such payments.





--------------------------------------------------------------------------------





Notwithstanding the foregoing, with respect to any stock options or other plans
or programs in which Executive is participating at the time of termination of
his employment, Executive’s rights and benefits under each such plan shall be
determined in accordance with the terms, conditions, and limitations of the plan
and any separate agreement executed by Executive which may then be in effect.
c.    Forfeiture for Breach of Covenants. If, during the Severance Period,
Executive is in breach of his Protective Covenants contained in Agreement
Section 6, the Company shall not be obligated to pay any severance payments
referenced herein, the Company’s severance obligations shall terminate and
expire, and the Company shall have no further obligations to Executive under
this Agreement or otherwise from and after the date of such breach and shall
have all other rights and remedies available under this Agreement or any other
agreement and at law or in equity.
d.    Release. Payment of any of the amounts described in Agreement Section 8(b)
is conditioned upon Executive’s execution of a Waiver and Release of Claims in
the form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the twenty-one (21) day period following the
end of Executive’s employment.
e.    Shareholder Protection Provision. Notwithstanding anything to the contrary
contained herein, in the event any of the following events occur, Executive only
shall be entitled to receive the amounts described in Agreement Section 8(a),
and, to the extent Executive’s Termination of Employment is without Cause or for
Good Reason, Section 8(b)(i); provided, however, that “six (6) months” shall be
substituted in lieu of “twelve (12) months” in Agreement Section 8(b)(i) above:
(i) a complete dissolution or liquidation of the Company; (ii) a Title 11
bankruptcy proceeding, the appointment of a trustee or the conversion of a case
involving the Company to a case under Chapter 7; or (iii) any distressed sale of
the Company’s assets or stock (as defined below). For purposes of this
Agreement, a “distressed sale of assets or stock” shall mean a sale effected for
the purpose of avoiding bankruptcy or receivership, or any sale that is
recommended to the Company by the Office of the Comptroller of Currency (or any
other similar governmental agency with regulatory or oversight authority over
the Company). In the event any amounts are received by Executive pursuant to
this Agreement Section 8 that are calculated on the basis of the Company’s
statement of earnings or gains, and if the Company is later required to prepare
a restatement of its earnings or gains (other than a restatement caused by the
retroactive application of accounting rules or other regulatory requirements)
which the Board in good faith determines was due to the intentional misconduct
of Executive or as to which the Board determines that Executive had actual
knowledge of material inaccuracies in, Executive shall be required to reimburse
the Company, net of taxes, for all severance payments made to Executive pursuant
to this Agreement Section 8 that were calculated based on such statement of
earnings or gains and Executive shall not be entitled to any additional payments
pursuant to this Agreement Section 8 that would be calculated on the basis of a
statement of earnings or gains. Notwithstanding the foregoing, in the event the
Board in good faith determines that such restatement of the Company’s earnings
or gains was not due to the intentional misconduct of Executive and that
Executive had no actual knowledge of any material inaccuracies in such statement
of earnings or gains, then Executive only shall be required to reimburse the
Company, net of taxes, for the excess severance remuneration (as defined below).
“Excess severance remuneration” shall mean the excess of the severance payments
made to Executive pursuant to this Agreement Section 8 over the amount of
severance payments calculated based on the Company’s statement of earnings as
restated, as determined in the good faith discretion of the Board.





--------------------------------------------------------------------------------





9.    Compensation Upon Change in Control.
a.    Change in Control. For purposes of this Agreement, a “Change in Control”
of the Company shall be deemed to have occurred at such time as:
i.
on the date that any “Person” (as defined below), other than (A) the Company or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any of its Affiliates, (C) an
underwriter temporarily holding stock pursuant to an offering of such stock, or
(D) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of the
Company’s stock, acquires ownership of the Company’s stock that, together with
stock held by such Person, constitutes more than 50% of the total fair market
value or total voting power of the Company’s stock. However, if any Person is
considered to own already more than 50% of the total fair market value or total
voting power of the Company’s stock, the acquisition of additional stock by the
same Person is not considered to be a Change in Control. In addition, if any
Person has effective control of the Company through ownership of 50% or more of
the total voting power of the Company’s stock, the acquisition of additional
control of the Company by the same Person is not considered to cause a Change in
Control pursuant to this Agreement Section 9(a)(i); or

ii.
on the date during any 12-month period when a majority of members of the Board
is replaced by directors whose appointment or election is not endorsed by a
majority of the Board before the date of the appointment or election; provided,
however, that any such director shall not be considered to be endorsed by the
Board if his or her initial assumption of office occurs as a result of an actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board; or

iii.
on the date a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction occurs or
is effectuated in which the Company is not the resulting entity; provided,
however, that such an event listed above will be deemed to have occurred or to
have been effectuated upon receipt of all required regulatory approvals not
including the lapse of any required waiting periods. However, there is no Change
in Control when there is such a transfer to (i) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock; (ii) an entity, at least 50% of the total value or voting power
of the stock of which is owned, directly or indirectly, by the Company; (iii) a
Person that owns directly or indirectly, at least 50% of the total value or
voting power of the Company’s outstanding stock; or (iv) an entity, at least 50%
of the total value or voting power of the stock of which is owned by a Person
that owns, directly or indirectly, at least 50% of the total value or voting
power of the Company’s outstanding stock.

For purposes of subparagraphs (i), (ii) and (iii) above:
“Person” shall have the meaning given in Section 7701(a)(1) of the Code. Person
shall include more than one Person acting as a group as defined by the Final
Treasury Regulations issued under Section 409A of the Code.





--------------------------------------------------------------------------------





“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.
The provisions of this Agreement Section 9(b) shall be interpreted in accordance
with the requirements of the Final Treasury Regulations under Section 409A of
the Code, it being the intent of the Parties that this Agreement Section 9(b)
shall be in compliance with the requirements of said Code Section and said
Regulations. Notwithstanding anything to the contrary contained herein, a Change
in Control for purposes of this Agreement shall not include any of the events
described herein if the event is in connection with (i) a complete dissolution
or liquidation of the Company; (ii) a Title 11 bankruptcy proceeding, the
appointment of a trustee or receiver or the conversion of a case involving the
Company to a case under Chapter 7; or (iii) any distressed sale of the Company’s
assets or stock (as defined in Agreement Section 8(e)).
b.    Benefits Upon Change in Control.
i.
Severance Benefits. If Executive’s employment with the Company is terminated (A)
by the Company (or by the acquiring or successor business entity following a
Change in Control) other than for “Cause” (as defined in Agreement Section 7(b)
above), death or permanent disability, or (B) by Executive for “Good Reason” (as
defined in Agreement Section 7(d) above) in either event within a period
beginning ninety (90) days before, and ending eighteen (18) months after, the
date of a Change in Control (the “Change Period”), Executive shall receive, in
lieu of the severance benefits described in Agreement Section 8(b), a cash
severance benefit in an amount equal to the sum of 2.5 times Executive’s average
annual cash base salary and bonus in effect for the two (2) years immediately
preceding the Change in Control. Any payment made in accordance with this
Agreement Section 9(b)(i) shall be treated as a separate payment for purposes of
Section 409A of the Code to the extent Section 409A of the Code applies to such
payments.

ii.
Other Benefits. In lieu of the severance benefits described in Agreement Section
8(b), in addition, for eighteen (18) months following the date of termination of
Executive’s employment in circumstances in which a severance payment is due
under this Agreement Section 9(b), the Company shall provide Executive, at the
Company’s expense, health and other welfare benefits that are not less favorable
to Executive than those to which he was entitled immediately prior to the Change
in Control. To the extent the benefits provided under this Agreement Section
9(b)(ii) are otherwise taxable to Executive, such benefits, for purposes of
Section 409A of the Code (and the regulations and other guidance issued
thereunder) (“Section 409A”) shall be provided as separate monthly in-kind
payments of those benefits, and to the extent those benefits are subject to and
not otherwise excepted from Section 409A, the provision of the in-kind benefits
during one calendar year shall not affect the in-kind benefits to be provided in
any other calendar year. Benefits provided under this Agreement Section 9(b)(ii)
to Executive or to his spouse or dependents shall be modified to the extent
benefits under an applicable plan are modified for active employees of the
Company.

iii.
No Payments Upon Breach. The Company shall have no obligation to provide
Executive with any severance compensation under this Agreement Section 9 if






--------------------------------------------------------------------------------





Executive is in breach or violation of any of the covenants contained in
Agreement Section 6, which are applicable to Executive at the time of the
severance payment.
iv.
No Duplication of Payment. The payment of severance benefits under this
Agreement Section 9 shall be in lieu of, and not in addition to, any payments
under Agreement Section 8(b).

v.
Form of Payment. Except as otherwise provided by Agreement Section 11, the
amount of the severance benefit provided in Agreement Section 9(b)(i) hereof
shall be paid to Executive: (i) if the Change in Control qualifies as a “change
in control” for purposes of Section 409A and Executive’s termination occurs
within thirty (30) days prior to or eighteen (18) months following the Change in
Control, in a lump sum within thirty (30) days of Executive’s termination, and
(ii) otherwise, in equal monthly installments for a period of twelve (12) months
in accordance with the Company’s regular payroll practices, beginning on the
first payroll date coinciding with or next following the date that is sixty (60)
days after the date of Executive’s termination.

c.    No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement Section 9 by seeking other
employment or otherwise. The Company shall not be entitled to set off or reduce
any severance payments owed to Executive under this Agreement Section 9 by the
amount of earnings or benefits received by Executive in future employment.
d.    Release. Payment of any of the amounts described in this Agreement Section
9 is conditioned upon Executive’s execution of a Waiver and Release of Claims in
the form attached hereto as Exhibit A relating to the period of Executive’s
employment with the Company, within the twenty-one (21) day period following the
end of Executive’s employment.
10.    Other Provisions.
a.    Remedies. Each of the Parties to this Agreement will be entitled to
enforce its rights under this Agreement, specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor.
b.    Arbitration. If any dispute arises out of this Agreement or Executive’s
employment or separation from employment with the Company for any reason, and
the Parties to this Agreement cannot resolve the dispute, the dispute shall be
submitted to final and binding arbitration. The arbitration shall be conducted
in accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes (“Rules”). If the Parties cannot agree
to an arbitrator, an arbitrator will be selected through the AAA’s standard
procedures and Rules. The Company and Executive shall share the costs of
arbitration, unless the arbitrator rules otherwise. The Company and Executive
agree that the arbitration shall be held in Dallas County, Texas. Arbitration of
the Parties’ disputes is mandatory, and in lieu of any and all civil causes of
action or lawsuits either party may have against the other arising out of the
Agreement or Executive’s employment or separation from employment with Company,
with the exception that the Company alone may seek a temporary restraining order
and temporary injunctive relief in a court to enforce the protective covenants
as provided in Agreement Section 6 and Agreement Section 10(c). Executive
acknowledges that by agreeing to this provision, he knowingly and voluntarily
waives any right he may have to a jury trial based on any claims he has, had, or
may have against the Company, including any right to a jury trial





--------------------------------------------------------------------------------





under any local, municipal, state or federal law including, without limitation,
claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 1981,
the Americans With Disabilities Act of 1990, the Age Discrimination In
Employment Act of 1967, the Family Medical Leave Act, the Sarbanes-Oxley Act,
the Older Workers Benefit Protection Act, the Texas Commission on Human Rights
Act, claims of harassment, discrimination or wrongful termination, and any other
statutory or common law claims.
c.    Non-Disparagement. Executive and the Company agree not to make any
statements that disparage the reputation of (i) the Company , its products,
services or employees, or (ii) Executive. Executive and the Company further
acknowledge and agree that any breach or violation of this non-disparagement
provision shall entitle Executive or the Company to seek injunctive relief to
prevent any future breaches of this provision and/or to sue the other party on
this Agreement for the immediate recovery of any damages caused by such breach.
For purposes of this Agreement Section 10(c), the Company’s obligation shall be
limited to the Governance and Nominating Committee of TCB’s Board and executives
who are members of TCB’s Senior Policy Committee.
d.    Limitations on Assignment. In entering into this Agreement, the Company is
relying on the unique personal services of Executive; services from another
person will not be an acceptable substitute. Except as provided in this
Agreement, Executive may not assign this Agreement or any of the rights or
obligations set forth in this Agreement without the explicit written consent of
the Company. Any attempted assignment by Executive in violation of this Section
10(d) shall be void. Except as provided in this Agreement, nothing in this
Agreement entitles any person other than the Parties to the Agreement to any
claim, cause of action, remedy, or right of any kind, including, without
limitation, the right of continued employment.
e.    Severability and Reformation. The Parties intend all provisions of this
Agreement to be enforced to the fullest extent permitted by law. If, however,
any provision of this Agreement is held to be illegal, invalid, or unenforceable
under present or future law, such provision shall be fully severable, and this
Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision were never a part hereof, and the remaining provisions
shall remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance. In lieu of such
illegal, invalid or unenforceable provision, there shall be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible,
and the Company and Executive hereby request the court to whom disputes relating
to this Agreement are submitted to reform the otherwise unenforceable covenant
in accordance with this Agreement Section 10(e).
f.    Notices. Any notice or other communication required, permitted or desired
to be given under this Agreement shall be deemed delivered when personally
delivered; the next business day, if delivered by overnight courier; the same
day, if transmitted by facsimile on a business day before noon, Central Standard
Time; the next business day, if otherwise transmitted by facsimile; and the
third business day after mailing, if mailed by prepaid certified mail, return
receipt requested, as addressed or transmitted as follows (as applicable):
If to the Company:        Texas Capital Bancshares, Inc.
2000 McKinney Avenue, Suite 700
Dallas, Texas 75201
Fax: (214) 932-6600
Attn: President and Chief Executive Officer





--------------------------------------------------------------------------------







If to Executive:        Peter Bartholow
5508 Drane Drive
Dallas, Texas 75209
g.    Further Acts. Whether or not specifically required under the terms of this
Agreement, each party hereto shall execute and deliver such documents and take
such further actions as shall be necessary in order for such party to perform
all of his or its obligations specified herein or reasonably implied from the
Agreement’s terms.
h.    Publicity and Advertising. Executive agrees that the Company may use his
name, picture, or likeness for any advertising, publicity or other business
purpose at any time, during the term of this Agreement and may continue to use
materials generated during the term of this Agreement for a period of six months
thereafter. Such use of Executive’s name, picture, or likeness shall not be
deemed to result in any invasion of Executive’s privacy or in violation of any
property right Executive may have; and Executive shall receive no additional
consideration if his name, picture or likeness is so used. Executive further
agrees that any negatives, prints or other material for printing or reproduction
purposes prepared in connection with the use of his name, picture or likeness by
the Company shall be and are the sole property of the Company.
i.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS (RULES) OR CHOICE OF LAWS (RULES) THEREOF.
j.    Venue. The exclusive venue for all suits or proceedings arising from or
related to this Agreement shall be in a court of competent jurisdiction in
Dallas County, Texas.
k.    Entire Agreement and Amendments. This Agreement constitutes the entire
agreement between the Parties concerning the subject matter in this Agreement
and supersedes any prior agreements between Executive and the Company concerning
the subject matter of this Agreement, including, without limitation, the Prior
Agreement; provided, however, that nothing herein shall affect the rights of
Executive and the Company under that certain Indemnification Agreement dated
July 1, 2014, any existing confidentiality or non-disclosure agreement, or any
outstanding option, restricted stock unit or stock appreciation rights award
relating to the Company’s common stock and previously granted to Executive, or
any rights that Executive has under the Company’s benefit plans and fringe
benefit policies with respect to service with the Company prior to the Effective
Date. No oral statements or prior written material not specifically incorporated
in this Agreement shall be of any force and effect, and no changes in or
additions to this Agreement shall be recognized, unless incorporated in this
Agreement by written amendment, such amendment to become effective on the date
stipulated in it. Executive acknowledges and represents that in executing this
Agreement, he did not rely, and has not relied, on any communications, promises,
statements, inducements, or representation(s), oral or written, by the Company,
except as expressly contained in this Agreement. Any amendment to this Agreement
must be signed by all Parties to this Agreement. This Agreement will be binding
on and inure to the benefit of the Parties hereto and their respective
successors, heirs, legal representatives, and permitted assigns (if any).
l.    Counterparts. This Agreement may be executed in counterparts, with the
same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.





--------------------------------------------------------------------------------





11.    Section 409A of the Code.
a.    To the extent (i) any payments to which Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
Executive's termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Code; (ii) Executive is deemed at
the time of his separation from service to be a “specified employee” under
Section 409A of the Code; and (iii) at the time of Executive’s separation from
service the Company is publicly traded (as defined in Section 409A of Code),
then such payments (other than any payments permitted by Section 409A of the
Code to be paid within six (6) months of Executive’s separation from service)
shall not be made until the earlier of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of Executive’s
death following such separation from service. During any period that payment or
payments to Executive are deferred pursuant to the foregoing, Executive shall be
entitled to interest on the deferred payment or payments at a per annum rate
equal to Federal-Funds rate as published in The Wall Street Journal on the date
of Executive’s termination of employment with the Company. Upon the expiration
of the applicable deferral period, any payments which would have otherwise been
made during that period (whether in a single sum or in installments) in the
absence of this Agreement Section 11 (together with accrued interest thereon)
shall be paid to Executive or Executive's beneficiary in one lump sum.
b.    A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Section
409A of the Code).
c.    For purposes of Section 409A of the Code, each payment under Agreement
Sections 8 and 9 (and each other severance plan payment) will be treated as a
separate payment.
d.    It is intended that this Agreement comply with the provisions of Section
409A of the Code and the regulations and guidance of general applicability
issued thereunder so as to not subject Executive to the payment of additional
interest and taxes under Section 409A of the Code, and in furtherance of this
intent, this Agreement shall be interpreted, operated and administered in a
manner consistent with these intentions.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this agreement as of the date
indicated in Section 2.
THE COMPANY:


TEXAS CAPITAL BANCSHARES, INC.




Date:    _______________________    _________________________________________                                    
By: /s/ KEITH CARGILL.
Its: President and Chief Executive Officer


EXECUTIVE:


Date:    _______________________    _________________________________________                                            
By: /s/ PETER BARTHOLOW
Peter Bartholow







--------------------------------------------------------------------------------





EXHIBIT A
WAIVER AND RELEASE OF CLAIMS


This Waiver and Release of Claims (“Release”), effective as of the _____ (the
“Effective Date”), is made and entered into by and between Peter Bartholow
(“Executive”) and Texas Capital Bancshares, Inc. (the “Company”), which is the
holding company of Texas Capital Bank, N.A. (“TCB”). Terms used in this Release
with initial capital letters that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Amended and Restated Executive
Employment Agreement made and entered into as of ______, 2014 by and between the
Company and Executive (the “Agreement”).


WHEREAS, Executive and the Company are parties to the Agreement; and


WHEREAS, Agreement Section 8 provides that Executive is entitled to certain
payments and benefits upon separation from employment if he signs a release
agreement;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:    


1.    Global Release. In consideration of the mutual promises contained in the
Agreement, including the Company’s promises to pay Executive consideration under
Agreement Section 8, which are in addition to anything of value to which
Executive is already entitled, Executive, on behalf of himself, his heirs,
executors, successors and assigns, irrevocably and unconditionally releases,
waives, and forever discharges the Company and all of its parents, divisions,
subsidiaries, affiliates, joint venture partners, partners, and related
companies, and their present and former agents, executives, employees, officers,
directors, attorneys, stockholders, plan fiduciaries, successors and assigns
(collectively, the “TCB Released Parties”), from any and all claims, demands,
actions, causes of action, costs, fees, and all liability whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may have
against the TCB Released Parties relating to or arising out of his employment
during the Employment Period, or any terms of the Agreement in effect during the
Employment Period, from the Effective Date and up to and including the date of
this Release. This Release includes, without limitation, (i) claims at law or
equity, (ii) claims sounding in contract (express or implied) or tort, (iii)
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, hostile work environment, or retaliation (including, without
limitation, the Age Discrimination in Employment Act, the Americans with
Disabilities Act Amendments Act, as amended, Title VII of the 1964 Civil Rights
Act, the Civil Rights Act of 1991, the Civil Rights Act of 1866 and/or 1871, 42
U.S.C. § 1981, the Rehabilitation Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker Adjustment
and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly Ledbetter
Fair Pay Act, the Genetic Information and Nondiscrimination Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, Section 1558 of the
Patient Protection and Affordable Care Act of 2010, the Consolidated Omnibus
Budget Reconciliation Act of 1985, the Texas Commission on Human Rights Act or
Chapter 21 of the Texas Labor Code (as amended and renamed from time to time),
any federal, state, local or municipal whistleblower protection, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, or any
other federal, state, local, or municipal laws of any jurisdiction), (iv) claims
arising under the Employee Retirement Income Security Act (except any employee
benefits or employee participation rights as contained in the Agreement), or (v)
any other statutory or common law claims related to or arising out of his
employment during the Employment Period or any terms of the Agreement in effect
during the Employment Period, from the Effective Date and up to and including
the date of this Release’s execution. Notwithstanding the foregoing, nothing in
this Release shall affect or impair: (i) any rights Executive may have to
indemnification, including without limitation indemnification for attorneys’
fees, costs and/or expenses, pursuant to applicable statute,





--------------------------------------------------------------------------------





certificates of incorporation and by-laws of the Company, TCB or any of their
affiliates or pursuant to that certain Indemnification Agreement dated July 1,
2014; or (ii) any of Executive’s rights arising under the Agreement.


2.    No Admission of Liability. Executive understands and agrees that this
Release shall not in any way be construed as an admission by the TCB Released
Parties of any unlawful or wrongful acts whatsoever against Executive or any
other person. The TCB Released Parties specifically disclaim any liability to or
wrongful acts against Executive or any other person.


3.    Time to Consider Release. Executive acknowledges that he has been advised
in writing by the Company that he should consult an attorney before executing
this Release, and Executive further acknowledges that he has been given a period
of twenty-one (21) calendar days within which to review and consider the
provisions of this Release. Executive understands that if he does not sign this
Release before the twenty-one (21) calendar day period expires, this Release
offer will be withdrawn automatically.


4.    Revocation Period. Executive understands and acknowledges that he has
seven (7) calendar days following the execution of this Release to revoke his
acceptance of this Release. This Release will not become effective or
enforceable, and the payments and benefits described under Agreement Section 8
will not become payable, until after this revocation period has expired without
his revocation. If Executive does not revoke the Release within the revocation
period, the Company will commence the payments and benefits described under
Agreement Section 8 within ten (10) days after the revocation period’s
expiration date.


5.    Confidentiality of Release and Company Information. Executive agrees to
keep this Release, its terms, and the amount of payments and benefits related to
this Release completely confidential. Executive agrees and understands that he
is prohibited from disclosing any terms of this Release to anyone, except that
he may disclose the terms of this Release and the amount of the payments and
benefits related to this Release to his attorney or as otherwise required by
law. Executive also agrees to continue to abide by the confidentiality
provisions of the Agreement.


6.    Non-Disparagement. Executive and the Company agree to continue to abide by
the non-disparagement provisions of the Agreement.


7.    Agreement to Return Company Property/Documents. Executive understands and
agrees that his last day of active work in any Company office or on any Company
owned or leased property will be _______. Accordingly, Executive agrees that:
(i) he will not take with him, copy, alter, destroy, or delete any files,
documents, electronically stored information, or other materials, whether or not
embodying or recording any Confidential Information, including copies, without
obtaining in advance the written consent of an authorized Company
representative; and (ii) he will promptly return to the Company all Confidential
Information, documents, files, records and tapes, whether written in hardcopy
form or electronically stored, that have been in his possession or control
regarding the Company , and he will not use or disclose such materials in any
way or in any format, including written information in any form, information
stored by electronic means, and all copies of these materials. Executive further
agrees that on ________, he will return to the Company immediately all Company
property, including, without limitation, keys, equipment, computer(s) and
computer equipment, devices, Company cellular phones, Company credit cards,
data, electronically stored information, lists, correspondence, notes, memos,
reports, or other writings prepared by the Company or himself on behalf of the
Company.


8.    Knowing and Voluntary Release. Executive understands that it is his choice
whether to enter into this Release and that his decision to do so is voluntary
and is made knowingly.







--------------------------------------------------------------------------------





9.    No Prior Representations or Inducements. Executive represents and
acknowledges that in executing this Release, he did not rely, and has not
relied, on any communications, statements, promises, inducements, or
representation(s), oral or written, by any of the TCB Released Parties, except
as expressly contained in this Release.


10.    Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. The parties agree
that the language of this Release shall, in all cases, be construed as a whole,
according to its fair meaning, and not strictly for, or against, any of the
parties.


11.    Severability. The Company and Executive agree that should a court declare
or determine that any provision of this Release is illegal or invalid, the
validity of the remaining parts, terms or provisions of this Release will not be
affected and any illegal or invalid part, term, or provision, will not be deemed
to be a part of this Release.


12.    Counterparts. The Company and Executive agree that this Release may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall be deemed one and the same instrument.


Please read carefully as this document includes a release of claims.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.




                                                
Executive Signature [Signature]        Company Representative [Signature]
                            
                                                
Peter Bartholow                Company Representative [Printed Name]
                        
                                                
Date                        Date











--------------------------------------------------------------------------------





EXHIBIT B


FORM OF WAIVER AND RELEASE OF CLAIMS


MUTUAL RELEASE


This Mutual Release (“Release”), effective as of the date described in Section 6
below (the “Effective Date”), is made and entered into by and between Peter
Bartholow (“Executive”) and Texas Capital Bancshares, Inc., (“TCBI”), which is
the holding company of Texas Capital Bank, N.A. (“TCB”) (TCBI and TCB
collectively, the “Company”). Terms used in this Release with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Retirement Transition Agreement and Release entered into
_________ ___, 2017 by and between TCB and Executive (the “Agreement”).


WHEREAS, Executive and the Company are parties to the Agreement; and


WHEREAS, Section 2(b) of the Agreement provides that Executive is entitled to
certain payments and benefits if he signs a release of claims agreement;


NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the receipt and adequacy of which are acknowledged, Executive and the
Company agree as follows:    


1.    Mutual Release.


(a)    By Executive. In consideration of the mutual promises contained in the
Agreement, including the Company’s promises to pay Executive consideration under
Section 2(b) of the Agreement, which are in addition to anything of value to
which Executive is already entitled, and the Company’s mutual release of claims
in this Release, Executive, on behalf of himself, his heirs, executors,
successors and assigns, irrevocably and unconditionally releases, waives, and
forever discharges the Company and all of its parents, divisions, subsidiaries,
affiliates, joint venture partners, partners, and related companies, and their
present and former agents, executives, employees, officers, directors,
attorneys, stockholders, plan fiduciaries, successors and assigns (collectively,
the “the Company Released Parties”), from any and all claims, demands, actions,
causes of action, costs, fees, and all liability whatsoever, whether known or
unknown, fixed or contingent, which Executive has, had, or may have against the
Company Released Parties relating to or arising out of his employment,
compensation and terms and conditions of employment, separation from employment,
or retirement, or any terms of the Agreement in effect prior to the Separation
Date, from the Effective Date and up to and including the date of this Release.
This Release includes, without limitation, (i) claims at law or equity, or (ii)
claims sounding in contract (express or implied) or tort, (iii) claims arising
under any federal, state, or local laws of any jurisdiction that prohibit age,
sex, race, national origin, color, disability, religion, veteran, military
status, sexual orientation, or any other form of discrimination, harassment,
hostile work environment, or retaliation (including, without limitation, the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act Amendments Act, Title VII of the 1964 Civil
Rights Act, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or
1871, 42 U.S.C. § 1981, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Worker
Adjustment and Retraining Notification Act, the Equal Pay Act of 1963, the Lilly
Ledbetter Fair Pay Act, the Genetic Information and Nondiscrimination Act, the
Uniformed Services Employment and Reemployment Rights Act of 1994, Section 1558
of the Patient Protection and Affordable Care Act of 2010, the Consolidated
Omnibus Budget Reconciliation Act of 1985, the Texas Commission on Human Rights
Act or Chapter 21 of the Texas Labor Code (as amended and renamed from time to
time), any federal, state, local or municipal whistleblower protection, wrongful
discharge, anti-harassment, or anti-retaliation statute or ordinance, or any
other federal, state, local, or municipal laws of any jurisdiction), (iv) claims
arising under the Employee Retirement Income Security Act (except any employee
benefits or employee participation rights as contained in the Agreement), or (v)
any other statutory or common law claims related to or arising out of his
employment, compensation and terms and conditions of employment, separation from
employment, retirement, or any terms of the Agreement in effect up through the
date of this Release’s execution. Executive further represents that, as of the
date of Executive’s execution of this Release, Executive has not been the victim
of any illegal





--------------------------------------------------------------------------------





or wrongful acts by the Company or any of the Company Released Parties,
including, without limitation, discrimination, retaliation, harassment, or any
other wrongful act based on any legally protected characteristic.


(b)    By the Company. In consideration of the mutual promises contained in the
Agreement, including Executive’s release of claims, which is in addition to
anything of value to which the Company is already entitled, the Company, on
behalf of itself and all of its parents, divisions, subsidiaries, affiliates,
joint venture partners, partners, and related companies, and their present and
former agents, executives, employees, officers, directors, attorneys,
stockholders, plan fiduciaries, successors and assigns, irrevocably and
unconditionally releases, waives, and forever discharges, Executive and his
heirs, executors, successors and assigns (the “Executive Released Parties”),
from any and all claims, demands, actions, causes of action, costs, fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
the Company has, had, or may have against the Executive Released Parties
relating to or arising out of his employment, compensation and terms and
conditions of employment, separation from employment, retirement, or any terms
of the Agreement in effect up through the date of this Release’s execution. This
Release includes, without limitation, claims at law or equity or sounding in
contract (express or implied) or tort, claims arising under any federal, state
or local laws; or any other statutory or common law claims related to relating
to or arising out of Executive’s employment, separation from employment,
retirement, or any terms of the Agreement in effect prior to the Separation Date
from the Effective Date and up to and including the date of this Release.


2.    No Interference. Nothing in this Release is intended to interfere with
Executive’s right to report possible violations of federal, state or local law
or regulation to any governmental or law enforcement agency or entity, or to
make other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation. Executive further acknowledges that nothing
in this Release is intended to interfere with Executive’s right to file a claim
or charge with, or testify, assist, or participate in an investigation, hearing,
or proceeding conducted by, the Equal Employment Opportunity Commission
(the “EEOC”), any state human rights commission, or any other government agency
or entity. However, by executing this Release, Executive hereby waives the right
to recover any damages or benefits in any proceeding Executive may bring before
the EEOC, any state human rights commission, or any other government agency or
entity or in any proceeding brought by the EEOC, any state human rights
commission, or any other government agency or entity on Executive’s behalf with
respect to any claim released in this Agreement; except that Executive does not
waive any right to, and shall not be precluded from seeking, any government
issued award including any whistleblower award pursuant to Section 21F of the
Securities Exchange Act of 1934 or similar provision.


3.    No Admission of Liability. Executive understands and agrees that this
Release shall not in any way be construed as an admission by the Company
Released Parties of any unlawful or wrongful acts whatsoever against Executive
or any other person. The Company Released Parties specifically disclaim any
liability to or wrongful acts against Executive or any other person. The Company
understands and agrees that this Release shall not in any way be construed as an
admission by the Executive Released Parties of any unlawful or wrongful acts
whatsoever against the Company or any other person. The Executive Released
Parties specifically disclaim any liability to or wrongful acts against the
Company or any other person.


4.    Knowing and Voluntary Waiver. Executive acknowledges that Executive has
had an opportunity to review all aspects of this Release, the Company is
advising him in writing and has previously advised him in writing that he should
consult an attorney of his own choosing regarding the effect of this Release,
and Executive has had a reasonable opportunity to do so, if desired. Executive
understands it is Executive’s choice whether or not to enter into this Release
and that Executive’s decision to do so is voluntary and is made knowingly.
Executive acknowledges and understands that this Release specifically releases
and waives all rights and claims Executive may have under the Age Discrimination
in Employment Act (“ADEA”) prior to the date on which Executive signs this
Release.


5.    Time for Consideration. Executive acknowledges that he has been given a
period of twenty-one (21) calendar days within which to review and consider the
provisions of this Release. Executive understands that if he does not sign this
Release before the twenty-one (21) calendar day period expires, the
consideration provided for in Section 2(b) of the Agreement and this Release
will be withdrawn automatically and the Company’s obligations in Section 2(b) of
the Agreement will be null and void.







--------------------------------------------------------------------------------





6.    Revocation Period. Executive understands and acknowledges that he has
seven (7) calendar days following the execution of this Release to revoke his
acceptance of this Release, in which case the provisions in Section 2(b) of the
Agreement, as well as Executive’s entitlement to receive the Cash Award, are
null and void. Revocation is only effective if Executive delivers a written
notice of revocation to the Company, ATTN: Cara McDaniel, 2000 McKinney Ave.,
Suite 700, Dallas, TX 75201, within seven (7) days after execution of this
Release. Executive understands that the Company’s obligations under Section 2(b)
of the Agreement do not become effective until after the seven (7) day
revocation period has expired without Executive’s revocation. This Release will
become effective, enforceable and irrevocable on the eighth (8th) day after the
date on which it is executed by Executive (the “Effective Date”). If
Executive does not revoke the Release within the revocation period, the Company
shall commence the payments under Section 2(b) of the Agreement in accordance
with the terms of the Agreement.


7.    No Prior Representations or Inducements; Entire Agreement. This Release
sets forth the entire agreement between the parties concerning the subject
matter in this Release, and fully supersedes any and all prior agreements,
promises, understandings, or representations between the Parties, whether oral
or written, pertaining to the subject matter of this Release and Executive’s
employment with the Company, apart from the Agreement, the Performance Award
Agreements, the Officer Indemnification Agreement by and between the Company and
Executive dated July 1, 2014 (the “Indemnification Agreement”), and the
Cash-Based Performance Unit Award Agreement by and between the Company and
Executive dated ________ __, 2017 (the “Cash-Based Performance Award
Agreement”). The Company and Executive acknowledge and agree that the
Performance Award Agreements (as amended by the Agreement), the Indemnification
Agreement, and the Cash-Based Performance Award Agreement shall remain in full
force and in effect after the Separation Date and that their respective
obligations and duties thereunder are not in any way modified or superseded by
this Release. Executive represents and acknowledges that in executing this
Release, he does not rely, and has not relied, upon any prior oral or written
communications, promises, statements, agreements, inducements, understandings or
representations by the Company or any of the Company Released Parties, except as
expressly contained in this Release or the Agreement. No oral statements or
other prior written material not specifically incorporated into the Agreement or
this Release shall be of any force and effect. The parties are entering into
this Release based on their own judgment.


8.    Choice of Law. This Release shall, in all respects, be interpreted,
enforced, and governed under the laws of the State of Texas. Executive and the
Company agree that the language of this Release shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, any of the parties.


9.    Venue.    Section 10(b) of the Employment Agreement shall govern any
dispute relating to or arising out of this Release.


10.    Severability. The Company and Executive agree that should a court declare
or determine that any provision of this Release is illegal or invalid, the
validity of the remaining parts, terms or provisions of this Release will not be
affected and any illegal or invalid part, term, or provision, will not be deemed
to be a part of this Release.


11.    Known Violations. Executive represents and warrants that Executive is not
aware of any illegal acts committed by or on behalf of the Company and
represents that if Executive is or had been aware of any such conduct, that
Executive has properly reported the same to a member of the executive leadership
team in writing. Executive further represents and warrants that Executive is not
aware of any (i) violations, allegations or claims that the Company has violated
any federal, state, local or foreign law or regulation of any kind, or (ii) any
facts, basis or circumstances relating to any alleged violations, allegations or
claims that the Company has violated any federal, state, local or foreign law or
regulation of any kind. If Executive learns of any such information, Executive
shall immediately inform the Company’s Chief Risk Officer.


12.    Counterparts. The Company and Executive agree that this Release may be
executed in any number of counterparts (including via electronic signatures and
exchange of PDF documents via email), each of which shall be deemed an original,
but all of which together shall be deemed one and the same instrument.


{Remainder of Page Intentionally Left Blank}





--------------------------------------------------------------------------------





PLEASE READ CAREFULLY - THIS AGREEMENT INCLUDES A RELEASE OF CLAIMS, INCLUDING A
RELEASE OF CLAIMS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. BEFORE SIGNING
THIS AGREEMENT, YOU MAY TAKE IT HOME, READ IT, AND CAREFULLY CONSIDER IT. IF YOU
CHOOSE, DISCUSS THIS AGREEMENT WITH YOUR ATTORNEY (AT YOUR OWN EXPENSE).


My signature below means that I have read this Release and agree and consent to
all the terms and conditions contained in this Release.


IN WITNESS WHEREOF, the Company and Executive hereto evidence their agreement by
their signatures.


Accepted and AGREED TO BY:




Executive




___________________________________
Peter Bartholow    


___________________________________
Date




TEXAS CAPITAL BANCSHARES, INC.
texas capital bank, n.a.                    




By:    _____________________________
    
Title:    _____________________________


Date:    _____________________________





